Citation Nr: 1423154	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-12 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from March 1966 to March 1968.
These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2013, the Board remanded the case for additional development.  A review of the record shows that the agency of original jurisdiction (AOJ) has complied with all remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post- service year.  

2.  Tinnitus did not have its clinical onset in service and is not otherwise related to active duty.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).  

2.  Tinnitus did not have its clinical onset in service and is not otherwise related to active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

In a September 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a)  (West 2002) and 38 C.F.R. § 3.159(b) (2013).  The letter notified the Veteran of information and evidence necessary to substantiate his claims for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The letter also contained the appropriate notice for secondary service connection and the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Moreover, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records (STRs) and VA treatment records have been associated with the claims file.  The Veteran has been given the opportunity to submit evidence, and he has provided written statements in support of his claim. 

The Veteran underwent VA examinations in June 2010 and October 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the 2013 VA examination and opinion is adequate.  The examiner considered the pertinent evidence of record, to include the Veteran's statements regarding his hearing loss and tinnitus; fully examined the Veteran; thoroughly reviewed the claims file; and answered the questions posed by the AOJ.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) .

Finally, the Board notes that this appeal was remanded in August 2013.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  The development requested in that remand, to provide a VA examination, was completed.  Accordingly, the Board finds that it may proceed to adjudication of this appeal.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While sensorineural hearing loss can be considered an organic disease of the nervous system for which the theory of continuity of symptomatology is still applicable, other hearing disabilities, such as tinnitus, do not fall within this category.  In this regard, the Veteran has been diagnosed with bilateral sensorineural hearing loss.  

Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran asserts that he was exposed to excessive noise during service that included heavy equipment, mortars, artillery, and small arms fire without the use of any hearing protection while serving as a combat engineer in Vietnam.  He contends that he suffered tinnitus and hearing loss during his active duty service, and that this condition has continued since that time.  See September 2009 and August 2010 VA Form 21-4138; June 2010 Statement; May 2011 VA Form 9; November 2013 Informal Hearing Presentation.  

The DD 214 shows that the Veteran's military occupational specialty (MOS) was that of combat engineer.  He also earned the Rifle Badge.  Considering the Veteran's contentions in conjunction with his service duties, exposure to acoustic trauma during service is conceded.  

Audiological testing during pre-induction examination in November 1965 revealed that pure tone thresholds (converted), in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
0
LEFT
5
5
5
10
0

Audiological testing upon service entrance in March 1966 revealed that pure tone thresholds (converted), in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
--
15
0
LEFT
10
15
--
5
0

The Veteran received a normal clinical evaluation of his ears during the January 1968 separation examination.  Audiological testing revealed pure tone thresholds, in decibels, as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
--
0
LEFT
0
0
0
--
0

The Veteran submitted to a June 2010 VA audiological examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
60
55
LEFT
20
30
55
45
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  The examiner noted that the Veteran reported an onset of bilateral hearing loss and tinnitus 20 years earlier.  She diagnosed bilateral sensorineural hearing loss and tinnitus.  She opined that that the Veteran's current hearing loss and tinnitus were not caused by or a result of military service.  The examiner explained that STRs indicated normal hearing at pre-induction, entrance, and separation.  

As instructed by the August 2013 remand, the Veteran submitted to another VA audiological examination in October 2013.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
55
70
60
LEFT
25
30
60
55
55

Speech audiometry revealed speech recognition ability of 94 percent in both ears.  The examiner noted that the Veteran reported an onset of bilateral hearing loss "15 to 20 years ago" and that he "was unable or unwilling" to provide an onset date for tinnitus.  He reported that after service he worked for General Motors as an inspector and line repairman for 20 years where he was exposed to machinery noise without the use of hearing protection.  Thereafter, he worked as a psychiatric technician for 22 years and was not exposed to noise.  He denied a history of civilian recreational noise exposure.  The examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  She opined that that the Veteran's current hearing loss and tinnitus were "less likely than not" caused by or a result of military service.  

With respect to the Veteran's hearing loss, the examiner converted the service audiograms and noted that there was no threshold shift upon discharge.  She explained that if the conceded noise exposure had caused hearing loss, it would have been seen in a threshold shift at the Veteran's separation examination.  Instead, the Veteran's separation thresholds were the same, or better, than those obtained upon entrance.  She also cited a 2006 Institute of Medicine and stated that the medical literature does not support the concept of delayed onset hearing loss years after noise exposure.

With respect to the Veteran's tinnitus, the examiner noted that there were no reports of tinnitus in the STRs.  She observed that the Veteran had filed multiple claims dating back to 1980, and that it was "reasonable to believe that if the veteran were experiencing tinnitus at any of those times he would have included that condition on his claim."  She noted that the Veteran had given an onset date for tinnitus that corresponded to 1990 during the June 2010 VA examination.  Finally, no shift in hearing sensitivity between the entrance and exit examinations indicated no acoustic damage during service.

As the first evidence of hearing loss was not shown in service or within one year of service separation, service connection for hearing loss cannot be granted on a presumptive basis.  38 C.F.R. § 3.303.  However, service connection for hearing loss can still be established if medical evidence shows that a current impaired hearing disability is actually due to incidents during service.  Hensley  v. Brown, 5 Vet. App. 155 (1993).

The probative evidence of record does not relate the Veteran's hearing loss or tinnitus to his military service.  The Veteran's statements as to the onset of these conditions are not considered to be credible.  He gave an onset date of 20 years earlier during the June 2010 VA examination.  He specifically denied experiencing any ear problems or hearing loss on his January 1968 Report of Medical History.  There were no pertinent findings in the STRs.  The Board finds the Report of Medical History denial of auditory problems made at or proximate to service discharge more convincing than statements made after filing a claim for compensation many years later.  The Veteran's statements with respect to post-service noise exposure are also not credible.  At the October 2013 VA examination, he denied the use of hearing protection during his 20-year career at General Motors.  However, his representative contends that he did use hearing protection.  See Informal Hearing Presentation at 2.

Furthermore, as noted by the October 2013 VA examiner, the Veteran filed several claims for compensation prior to the current claim and did not mention hearing loss or tinnitus.  In fact, he did not mention hearing loss and tinnitus until the 2009 claim - approximately 40 years following service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Moreover, on examinations of the ears at the Jewish Hospital in 1995 and by VA in 1998, the ears were reportedly within normal limits, with no pertinent complaints or findings.  The evidence of record supports the October 2013 VA examiner's negative nexus opinion.  She discussed the in-service auditory findings, considered the Veteran's reported onset dates, and gave a rationale for her opinion.  A medical treatise on the etiology of hearing loss was cited and appropriately applied.  Her opinion is assigned significant probative weight.  Thus, service connection for bilateral hearing loss and tinnitus is not warranted.

The preponderance of the evidence is against the claims and therefore the appeal as to service connection for bilateral hearing loss and tinnitus must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


